
	
		II
		112th CONGRESS
		1st Session
		S. 1058
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mr. Pryor (for himself
			 and Mr. Moran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to ensure
		  transparency and proper operation of pharmacy benefit
		  managers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pharmacy Competition and Consumer
			 Choice Act of 2011 .
		2.Pharmacy
			 benefits manager transparency and proper operation requirements
			(a)Amendment to
			 the Public Health Service Act relating to the group market
				(1)In
			 generalSubpart 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the
			 following:
					
						2729.Pharmacy
				benefits manager transparency and proper operation requirements
							(a)In
				generalNotwithstanding any other provision of law, a group
				health plan, and a health insurance issuer providing health insurance coverage
				in connection with a group health plan (collectively, a plan
				sponsor), shall not enter into a contract with any pharmacy benefits
				manager (referred to in this section as a PBM) to manage the
				prescription drug coverage provided under such plan or insurance coverage, or
				to control the costs of such prescription drug coverage, unless the PBM
				satisfies the following requirements:
								(1)Required
				Disclosures to Plan Sponsor in Annual ReportThe PBM shall
				provide at least annually a report to each plan sponsor, including, at a
				minimum—
									(A)information on
				the number and total cost of prescriptions under the contract filled at mail
				order and at retail pharmacies;
									(B)an estimate of
				aggregate average payments under the contract, per prescription (weighted by
				prescription volume), made to mail order and retail pharmacies, and the average
				amount per prescription that the PBM was paid by the plan for prescriptions
				filled at mail order and retail pharmacies;
									(C)an estimate of
				the aggregate average payment per prescription (weighted by prescription
				volume) under the contract received from pharmaceutical manufacturers,
				including all rebates, discounts, price concessions, or administrative and
				other payments from pharmaceutical manufacturers, and a description of the
				types of payments, the amount of such payments that were shared with the plan,
				and the percentage of prescriptions for which the PBM received such
				payments;
									(D)information on
				the overall percentage of generic drugs dispensed under the contract separately
				at retail and mail order pharmacies, and the percentage of cases in which a
				generic drug is dispensed when available; and
									(E)information on
				the percentage and number of cases under the contract in which individuals who
				had been receiving a prescribed drug that had a lower cost for the plan were
				later given a drug with a higher cost for the plan, because of PBM policies or
				at the direct or indirect control of the PBM, and the rationale for such
				changes and a description of the applicable PBM policies.
									(2)PBM
				requirements with respect to pharmaciesWith respect to contracts
				between a PBM and a pharmacy, the PBM shall—
									(A)include in such
				contracts, the methodology and resources utilized for the Maximum Allowable
				Cost (referred to in this section as MAC) pricing of the PBM,
				update pricing information on such list at least weekly, and establish a
				process for the prompt notification of such pricing updates to network
				pharmacies;
									(B)agree to provide
				timely updates, not less than once every 3 business days, to pharmacy product
				pricing files used to calculate prescription prices that will be used to
				reimburse pharmacies;
									(C)agree to pay
				pharmacies promptly for clean claims under section 1860D–12(b)(4) of the Social
				Security Act (42 U.S.C. 1395w–112(b)(4));
									(D)not require that
				a pharmacist or pharmacy participate in a pharmacy network managed by such PBM
				as a condition for the pharmacy to participate in another network managed by
				such PBM, and shall not exclude an otherwise qualified pharmacist or pharmacy
				from participation in a particular network provided that the pharmacist or
				pharmacy—
										(i)accepts the
				terms, conditions and reimbursement rates of the PBM;
										(ii)meets all
				applicable Federal and State licensure and permit requirements; and
										(iii)has not been
				excluded from participation in any Federal or State program;
										(E)not automatically
				enroll a pharmacy in a contract or modify an existing contract without written
				agreement from the pharmacy or pharmacist; and
									(F)require each
				pharmacy to sign a contract before assuming responsibility to fill
				prescriptions for the PBM.
									(3)PBM ownership
				interests and conflicts of interest; pharmacy choiceA PBM shall
				not—
									(A)mandate that a
				covered individual use a specific retail pharmacy, mail order pharmacy,
				specialty pharmacy, or other pharmacy practice site or entity if the PBM has an
				ownership interest in such pharmacy, practice site, or entity or the pharmacy,
				practice site, or entity has an ownership interest in the PBM; or
									(B)provide
				incentives to covered plan beneficiaries, in the form of variations in
				premiums, deductibles, co-payments, or co-insurance rates, to encourage plan
				beneficiaries to use a specific pharmacy if such incentives are only applicable
				to a pharmacy, practice site, or entity that the PBM has an ownership interest
				in, unless such incentives are applicable to all network pharmacies.
									(4)PBM audit of
				pharmacy providersThe following shall apply to audits of
				pharmacy providers by a PBM:
									(A)The period
				covered by an audit may not exceed 2 years from the date the claim was
				submitted to or adjusted by the PBM.
									(B)An audit that
				involves clinical or professional judgment shall be conducted by, or in
				consultation with, a pharmacist licensed in the State of the audit or the State
				board of pharmacy.
									(C)The PBM may not
				require more stringent recordkeeping than that required by State or Federal
				law.
									(D)The PBM or the
				entity conducting an audit for the PBM shall establish a written appeals
				process that shall include procedures for appeals for preliminary reports and
				final reports.
									(E)The pharmacy,
				practice site, or other entity may use the records of a hospital, physician, or
				other authorized practitioner to validate the pharmacy records and any legal
				prescription (one that complies with State Board of Pharmacy requirements) may
				be used to validate claims in connection with prescriptions, refills, or
				changes in prescriptions.
									(F)Any clerical or
				recordkeeping error, such as a typographical error, scrivener’s error, or
				computer error, regarding a required document or record shall not be subject to
				recoupment unless proof of intent to commit fraud or unless such discrepancy
				results in actual financial harm to an interested party.
									(G)The entity
				conducting the audit shall not use extrapolation or other statistical expansion
				techniques in calculating the recoupment or penalties for audits.
									(H)The PBM shall
				disclose any audit recoupment to the group health plan or health insurance
				issuer with a copy to the pharmacy.
									(5)PBM conduct
				regarding covered individualsA PBM shall—
									(A)notify a plan
				sponsor if such PBM intends to sell utilization or claims data that the PBM
				possesses as a result of an arrangement described in this section;
									(B)notify the plan
				sponsor in writing at least 30 days before selling, leasing, or renting such
				data and shall provide the plan sponsor with the name of the potential
				purchaser of such data and the expected use of any utilization or claims data
				by such purchaser;
									(C)not sell such
				data unless the sale complies with all Federal and State laws and the PBM has
				received written approval for such sale from the plan sponsor;
									(D)not directly
				contact a covered individual by any means (including via electronic delivery,
				telephonic, SMS text or direct mail) without the express written permission of
				the plan sponsor and the covered individual;
									(E)not transmit any
				personally identifiable utilization or claims data to a pharmacy owned by the
				PBM if the patient has not voluntarily elected in writing to fill that
				particular prescription at the PBM-owned pharmacy; and
									(F)provide each
				covered individual with an opportunity to affirmatively opt out of the sale of
				his or her data prior to entering into any arrangement for the lease, rental,
				or sale of such information.
									(b)DefinitionFor
				purposes of this section, the term fraud has the meaning given the
				term health care fraud in section 1347 of title 18, United States
				Code.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to plan
			 sponsors for plan years beginning on or after the date of enactment of this
			 Act.
				(b)Amendments to
			 the Public Health Service Act relating to the individual market
				(1)In
			 generalSubpart 2 of part B of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–51 et seq.) is amended by adding at the end the
			 following:
					
						2754.Pharmacy
				benefits manager transparency and proper operation requirementsThe provisions of section 2729 of the Public
				Health Service Act shall apply to health insurance coverage offered by a health
				insurance issuer in the individual market in the same manner as they apply to a
				group health plan and a health insurance issuer providing health insurance
				coverage under that
				section.
						.
				(2) Conforming
			 amendments
					(A)ERISA
			 amendment
						(i)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is
			 amended by adding at the end the following:
							
								716.Pharmacy
				benefits manager transparency and proper operation requirementsThe provisions of section 2729 of the Public
				Health Service Act shall apply to a group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, in the same manner as such provisions apply to a group health plan and a
				health insurance issuer providing health insurance coverage under that
				section.
								.
						(ii)Clerical
			 amendmentThe table of contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after the item
			 relating to section 714 the following:
							
								
									Sec. 715. Additional market
				reforms.
									Sec. 716. Pharmacy benefits
				manager transparency and proper operation
				requirements.
								
								.
						(B)IRC
			 amendment
						(i)In
			 generalSubpart B of chapter 100 of the Internal Revenue Code of
			 1986 (26 U.S.C. 9811 et seq.) is amended by adding at the end the
			 following:
							
								9814.Pharmacy
				benefits manager transparency and proper operation requirementsThe provisions of section 2729 of the Public
				Health Service Act shall apply to a group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, in the same manner as such provisions apply to a group health plan and a
				health insurance issuer providing health insurance coverage under that
				section.
								.
						(ii)Clerical
			 amendmentThe table of
			 sections for subpart B of chapter 100 of the Internal Revenue Code of 1986 is
			 amended by inserting after the item relating to section 9813 the following new
			 item:
							
								
									Sec. 9814. Pharmacy benefits manager
				transparency and proper operation
				requirements.
								
								.
						(3)Effective
			 dateThe amendments made by paragraphs (1) and (2) shall apply
			 with respect to health insurance coverage offered, sold, issued, renewed, in
			 effect, or operated in the individual market on or after the date of enactment
			 of this Act.
				(c)Medicare
			 Prescription Drug Plans
				(1)In
			 generalSubpart 2 of part D of title XVIII of the Social Security
			 Act (42 U.S.C. 1395w–111 et seq.) is amended by adding at the end the
			 following:
					
						1860D–17.Pharmacy
				benefits manager transparency and proper operation requirementsThe provisions of section 2729 of the Public
				Health Service Act shall apply to health insurance coverage offered by a
				prescription drug plan under this part in the same manner as such provisions
				apply to a group health plan and a health insurance issuer providing health
				insurance coverage under that
				section.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply with
			 respect to plan years beginning on or after the date of enactment of this
			 Act.
				
